Citation Nr: 1025804	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 30, 1999, for 
the grant of service connection for degenerative joint disease of 
the lumbar spine.       


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to March 
1960.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.                

In January 2010, while sitting at the RO in Seattle, Washington, 
the Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims folder.  


FINDINGS OF FACT

1.  By a December 2004 rating decision, the RO granted service 
connection for the residuals of a back injury, with degenerative 
joint disease, and assigned a 40 percent disability rating, 
effective from March 30, 1999.  The Veteran did not appeal this 
decision.      

2.  In an April 2005 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU) due 
to service- connected disabilities.  At that time, the Veteran's 
service-connected disabilities were degenerative joint disease of 
the lumbar spine, rated 40 percent disabling, and left leg 
neuropathy with weakness associated with service-connected low 
back disability, rated 40 percent disabling, both effective from 
March 30, 1999.  

3.  In July 2007, the Veteran requested an earlier effective date 
for his TDIU rating; specifically, he maintained that the 
effective date for the grant of his TDIU rating should be 1980 
because of his back problem.  

4.  Due to the fact that the Veteran's only service-connected 
disabilities were the low back disability and associated left leg 
neuropathy, the RO construed the Veteran's statement as a claim 
for an effective date earlier than March 30, 1999, for the grant 
of service connection for degenerative joint disease of the 
lumbar spine.       


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than March 
30, 1999, for the grant of service connection for degenerative 
joint disease of the lumbar spine, is dismissed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes the 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the statutory 
and regulatory provisions pertaining to the VA's duty to notify 
and to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of 
the Veteran's appeal is dependent on the Court's interpretation 
of the law and regulations pertaining to claims for VA benefits.  
Therefore, because no reasonable possibility exists that would 
aid in substantiating the veteran's claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).

II.  Earlier Effective Date Claim

On March 30, 1999, the RO received the Veteran's claim of 
entitlement to service connection for the residuals of an injury 
to the lumbar spine.  

By a December 2004 rating decision, the RO granted service 
connection for the residuals of a back injury, with degenerative 
joint disease, and assigned a 40 percent disability rating, 
effective from March 30, 1999.  The Veteran did not file a notice 
of disagreement regarding the rating decision and the December 
2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.          

In an April 2005 rating decision, the RO granted the Veteran's 
claim for a TDIU.  At that time, the Veteran's service-connected 
disabilities were degenerative joint disease of the lumbar spine, 
rated 40 percent disabling, and left leg neuropathy with weakness 
associated with service-connected low back disability, rated 40 
percent disabling, both effective from March 30, 1999.  

In July 2007, the Veteran requested an earlier effective date for 
his TDIU rating.  Specifically, he maintained that the effective 
date for the grant of his TDIU rating should be 1980 because of 
his back problem.  Due to the fact that the Veteran was only 
service-connected for his low back disability and associated left 
leg neuropathy, the RO construed the Veteran's statement as a 
claim for an effective date earlier than March 30, 1999, for the 
grant of service connection for degenerative joint disease of the 
lumbar spine.      

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date may 
be established only by a request for revision of that decision 
based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. 
App. at 299.  Free-standing earlier effective date claims that 
could be raised at any time are impermissible because such claims 
would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  
Accordingly, where a free-standing earlier effective date claim 
is made without a request for reconsideration due to CUE in the 
relevant rating decision, the claim must be dismissed.  Rudd, 20 
Vet. App. at 300.

Here, the Veteran's claim for entitlement to an earlier effective 
date was filed after a rating decision was final and the claim 
did not allege CUE in the December 2004 rating decision.  
Accordingly, it is a free-standing earlier effective date claim 
and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).


ORDER

The claim of entitlement to an effective date earlier than March 
30, 1999, for the grant of service connection for degenerative 
joint disease of the lumbar spine, is dismissed.     



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


